DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Status of Claims 
Claim(s) 1, 4, 7-8 and 20-22 are pending in the application. Claim(s) 2-3, 5-6, 10-12 and 14 have been canceled. Claim(s) 9, 13 and 15-19 have been withdrawn in light of applicant’s response to the restriction requirement, filed 11/19/2021. Claim 23 has been added. The previous rejections under 35 U.S.C. 102(a)(1) have been withdrawn in light of amendments made to the claimed
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7-8 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weick (US 2014/0042133) in view of Winkler (US 2018/0151048) 

As Per Claim 1, Weick discloses method for monitoring a beam guiding optics [Fig. 1, #4]in a laser machining head [Fig. 1, #1] during laser material machining  [Par. 15; “…a method for monitoring a laser processing operation….This advantage is achieved with an apparatus which has means for distinguishing laser radiation reflected from a first side of the optical element from laser radiation reflected from a second side of the optical element…”], wherein the method comprising the steps of:
 measuring a first temperature of at least one optical element [Fig. 1, #4] of the beam guiding optics that correlates with the degree of soiling of the at least one optical element [Fig. 1, #4] during laser material machining [Par. 29; “…The difference of the two focal positions or the difference of the size of beam spots on the detector is therefore a measure for the thermal influence of the optical element and typically increases as the contamination increases…”the reference explicitly discloses that the thermal influence, which directly corresponds to a temperature, is measured via the difference of size of beam spots on a detector]; 
detecting a focal position is detected for focal position control [Claim 29; “…determine a focal position of the laser beam based on the laser radiation detected by the detector…”];
 compensating change in the detected focal position [Claim 30; “…a device for changing the focal position of the laser beam along a beam axis, and a control device which is configured to control the device for changing the focal position in order to adjust the focal position to a desired focal position….”] for as long as the at least one of the first temperature or second temperature has not yet reached an associated critical value [Par. 45; “…a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant. In this manner, undesirable changes of the focal position owing to a thermal load of the optical elements of the laser processing head 1, such as, for example, the focusing lens 7, can be compensated….”; the reference explicitly discloses compensating the focal position to avoid undesirable changes that would owe to a thermal load (physical parameter) on the optical element]; and
 outputting an error signal when the at least one of the first temperature or second temperature reaches the associated critical value [Claim 28; “…determine a contamination state of the transmissive optical element based on the difference between the sizes of beam spots formed on the detector by the laser radiation reflected from the first side of the optical element and the laser radiation reflected from the second side of the optical element…”; the reference explicitly discloses detecting a “contamination state” (critical value) when sizes of beam spots are formed in the detector, and as explicitly discloses above, said beam spots are directly associated with a thermal influence (physical parameter) on the optical element “...The difference of the two focal positions or the difference of the size of beam spots on the detector is therefore a measure for the thermal influence of the optical element and typically increases as the contamination increases…” (Par. 29) Furthermore, the reference also explicitly discloses “…determine a focal position of the laser beam based on the laser radiation detected by the detector…” (Claim 29)];
wherein the temperature increases of the first temperature are further compared with each other in order to detect soiling of one of the at least two optical element elements by a temperature increase that is markedly higher than the temperature increases of the other optical elements [Claim 33; “…to determine a contamination state of the transmissive optical element based on the difference between the sizes of beam spots formed on the detector by the laser radiation reflected from the first side of the optical element and the laser radiation reflected from the second side of the optical element…”the reference explicitly discloses that the difference in the focal position is directly correlated to a thermal influence (temperature included) on the optical element “…The difference of the two focal positions or the difference of the size of beam spots on the detector is therefore a measure for the thermal influence of the optical element and typically increases as the contamination increases…” (Par. 29) and that said difference of focal positions is a direct measurement of the thermal influence (being temperature)]
Weick does not disclose measuring a second temperature of the other one of the at least two optical elements of the beam guiding optics that correlates with the degree of soiling of the other one of the at least two optical elements during laser material machining; and 
wherein the temperature increases of the first temperature and second temperature are further compared with each other in order to detect soiling of one of the at least two optical element elements by a temperature increase that is markedly higher than the temperature increases of the other optical elements
Winkler, much like Weick, pertains to a method and device for monitoring a protective glass. [abstract] 
Winkler discloses a second temperature of an optical element [Fig. 3, #6] of the beam guiding optics  [Fig. 1, #1] that correlates with the degree of soiling of the other one of the at least two optical elements during laser material machining. [Claim 1; “…capturing a time-resolved temperature profile (12) of the protective glass (2) by means of at least one temperature sensor (3) during laser processing; acquiring a temperature gradient (4) as a function of time (t) from the temperature profile (12) of the protective glass (2), said temperature gradient (4) having a first temperature gradient value (4.1) at a first time (t.sub.B) and a second temperature gradient value (4.2) at a second time (t.sub.A)….”moreover in the abstract, it explicitly states that “…with the aim of predicting the contamination of the protective glass by way of determination of its absorption rate by means of temperature monitoring…” That is, the temperature of the optical element directly corelates to the soiling/contamination of said optical element]; and 
wherein the temperature increases of the first temperature and second temperature are further compared with each other in order to detect soiling of one of the optical element by a temperature increase that is markedly higher than the temperature increases of the other optical elements. [Claim 1; “…determining a temporal-variation-value by subtracting the second temperature gradient value (4.2) from the first temperature gradient value (4.1), said temporal-variation-value being indicative of a change of the temperature gradient (4) in time; generating a warning signal, if the absolute value of the temporal-variation-value exceeds a predetermined first threshold value; and generating an error signal, if the absolute value of the temporal-variation-value exceeds a predetermined second threshold value, said second threshold value being larger than the first threshold value…”]
Winkler discloses the benefits of measuring a second temperature of an optical element in that it reliably measures heating of the optical element that leads to soiling. [Par. 17]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of monitoring a beam guiding optics as taught by Weick in view of measuring a second temperature of an optical element as taught by Winkler to further include a second temperature of the other one of the at least two optical elements of the beam guiding optics that correlates with the degree of soiling of the other one of the at least two optical elements during laser material machining and wherein the temperature increases of the first temperature and second temperature are further compared with each other in order to detect soiling of one of the at least two optical element elements by a temperature increase that is markedly higher than the temperature increases of the other optical elements
to reliably measure heating of the optical element that leads to soiling. [Par. 17]
As Per Claim 7, Weick discloses characterized in that, wherein for detecting the focal position, a back reflection [Fig. 1, #8b] is coupled out of the machining laser beam path by an optical element [Fig. 1, #13] arranged in the machining laser beam converging toward a focus [Fig. 1, #P2] in order to measure at least one beam diameter in a region of the focus [Fig. 1, #P2] and to determine the focal position from the at least one beam diameter. [Par. 43; “…Based on the size or the diameter of the laser radiation 8a, 8b on the detector 6, that is to say, the size of the respective beam spot 8a, 8b, the focal position of the laser beam 2 can be determined since the size of the beam spot is related to the focal position…”]
As Per Claim 8, Weick discloses the step of determining a beam caustic in a focus region is determined from at least two measured beam diameters in order to determine the focal position from the determined beam caustic. [Par. 44; “…A focal position F, F' can consequently be associated with a respective diameter of the detected spot of laser radiation 8a, 8b or 8a', 8b' on the detector 6, for example, by determining the beam caustic of the laser beam beforehand…”]
As Per Claim 20, Weick discloses wherein the focal position [Fig. 1, #P2] is detected by measuring a machining laser beam [Fig. 1, #2] in a region of a focus using a spatially resolving sensor. [Claim 15; “…a spatially-resolving detector configured to detect laser radiation reflected from the transmissive optical element…”]
As Per Claim 21, Weick discloses further comprising arranging an optical element [Fig. 1, #4] in the machining laser beam [Fig. 1, #5] and converging the machining laser beam towards the focus [Fig. 1, #P2], wherein the optical element [Fig. 1, #4] is inclined with respect to an optical axis [Fig. 1, #5] of the machining laser beam path [Fig. 1, #2] such that a back reflection [Fig. 1, #4b] from the optical element [Fig. 1, #4] is coupled out of a path of the machining laser beam [Fig. 1, #2] and directed to the spatially resolving sensor [Fig. 1, #6; as clearly shown in Figure 1, the path of the laser beam (2) is towards the workpiece (3), i.e. along the optical axis 5. The transmissive optical element (4) allows for a back reflection (4b), being away from the optical axis (5) into the detector (6)].
As Per Claim 22, Weick discloses for deflecting and unfolding the one or more back reflections coupled out [Fig. 1, #4a & #4b], further providing a plane-parallel plate [Fig. 1, #13] as a deflecting element between a last optical element [Fig. 1, #4] of the beam guiding optics [Fig. 1, #7, #7a & #4] and the spatially resolving sensor [Fig. 1, #6] said plane-parallel plate [Fig. 1, #13] dividing the one or more back reflections [Fig. 1, #4a & #4b] into a plurality of back reflections [Fig. 1, #8a & #8b] and directing the plurality of back reflections [Fig. 1, #8a & #8b] to the spatially resolving sensor [Fig. 1, #6].
As Per Claim 23, Weick discloses all limitations of the invention except wherein the first temperature is measured by a first temperature sensor, and the second temperature is measured by a second temperature sensor.
Winkler, much like Weick, pertains to a method and device for monitoring a protective glass. [abstract] 
Winkler discloses wherein the first temperature is measured by a first temperature sensor, and the second temperature is measured by a second temperature sensor. [Par. 37; “…several temperature sensors may be used--e.g. located at different positions of the protective glass--each sensor capturing a time-resolved temperature profile….”]
Winkler discloses the benefits of using a temperature sensor to measure the temperatures in that it reliably measures heating of the optical element that leads to soiling. [Par. 17]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of monitoring a beam guiding optics as taught by Weick in view of the temperature sensors as taught by Winkler to further include wherein the first temperature is measured by a first temperature sensor, and the second temperature is measured by a second temperature sensor to reliably measure heating of the optical element that leads to soiling. [Par. 17]
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weick (US 2014/0042133) Weick (US 2014/0042133) in view of Winkler (US 2018/0151048) in further view of Weick et. al (US 2010/0296546)
As Per Claim 4, Weick discloses all limitations of the invention except measuring the power of a machining laser beam is measured and comparing a power profile determined therefrom is compared with a temperature profile of the at least one optical element in order to detect soiling.
Weick et al, much like Weick, pertains to an optical element for guiding and forming a laser beam [abstract] and to identify contamination, arging or damage of optical elements [Par. 60]
Weick et. Al discloses measuring the power of a machining laser beam is measured and comparing a power profile determined therefrom is compared with a temperature profile [Par. 15; “…The recording of the beam diameter and/or the temperature profile makes it possible to determine the present power in comparison with the known desired power of the beam…] of the at least one optical element [Fig. 1, #23] in order to detect soiling. [Par. 60; “…By comparing the recorded values with the total power, it is furthermore possible to identify incipient contamination, aging or damage of the optical elements 23…”] 
Weick et. al discloses the benefits of comparing the power and temperature profile in that it makes it possible to identify any contamination or damage to the optical elements. [Par. 60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the system as taught by Weick in view of the comparision of profiles as taught by Weick et. al to further include measuring the power of a machining laser beam is measured and comparing a power profile determined therefrom is compared with a temperature profile to identify any contamination or damage to the optical elements. [Par. 60]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, filed on 04/06/2022 have been considered. 
The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn in light of amendments made to the claims and applicant’s remarks. New grounds of rejection have been applied for the reasons stated above in the office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KASANOVIC can be reached on 571-272-9059 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761  

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761